Citation Nr: 0616731	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-17 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployablity due to service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, WA.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the pending issue.

2.  The veteran's service-connected disabilities now 
reasonably render him unable to work.


CONCLUSION OF LAW

The schedular criteria for a TDIU are met.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Criteria

Disability evaluations are determined by the application of a 
Schedule of Ratings (Schedule) which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2005).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2005).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances. Thus, the 
criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
2002).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2005).  

Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra- 
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

Factual Background and Analysis

The veteran has service connection for PTSD which is rated as 
70 percent disabling; for hypertension, rated as 10 percent 
disabling; and supraventricular arrhythmias, rated as 
noncompensably disabling.

He has a number of nonservice-connected problems including of 
an orthopedic nature.

Extensive VA clinical reports are in the file relating to the 
veteran's symptoms and functional incapacitation.

In the past, the veteran has worked primarily as a self-
employed contractor.  

On VA examination in June 2002, it was noted that the veteran 
was unable to cope with stress and as a result, ended up as a 
danger to himself.  He had had problems with alcohol, 
hyperarousal, social isolation, anxiety and intrusive 
thoughts.  Both of his prior wives had died in motor vehicle 
accidents.  He had previously taught industrial technology at 
a vocational college but had quit due to the stress.  He was 
noted to have panic attacks, and the examiner felt his PTSD 
caused moderate impact on his ability to work but did not 
preclude it.  GAF was thought to be 51.  He was noted to be 
taking significant number of medications.  

On VA examination in February 2004, the veteran indicated 
that he and his wife lived with their 18 year old son who was 
a senior in high school.  He said that he had worked until 
November 2002 in his own millwork business.  Since then, he 
had been unable to do his long-time carpentry work, and 
continued to have increased panic attacks that precluded his 
going outside the home.  He had frequent feelings of 
depression, low self-esteem and anxiety.  He had ongoing 
suicidal ideation without plans.  He had problems with 
concentration, sleep disturbance and nightmares.  The overall 
intensity of his symptoms had increased since the prior 
examination and he often struggled to maintain even the most 
routine of activities.  GAF was 48.  The examiner opined that 
his present psychological distress would pose significant 
difficulties for him in any occupational setting.

Continuing VA clinical reports are in the file showing that 
he began to have increased back and orthopedic problems and 
said in September 2004 that he was no longer able to work in 
construction or perform heavy lifting.  He sought vocational 
rehabilitation.  In another notation, he said that he would 
try to work as an auto mechanic when able to find work. 

A private physician, PM, M.D., in a statement in March 2005, 
noted that he had cared for the veteran's PTSD and associated 
anxiety.  He had had increased anxiety episodes and was not 
able to continue to work.  

The veteran has service-connected disabilities now rated as 
70, 10 and 0 percent, each.  He had long worked as a 
carpenter and has had his own business which he is no longer 
able to maintain.  He has tried to work as an auto mechanic 
without much success.  Since his last millwork job in 
November 2002, he has been, at best, employed at nothing more 
than a marginal level.  

While his increasing orthopedic problems have since probably 
contributed to his lack of being able to find new jobs, it is 
noteworthy that his last job was concluded before this 
organic problem exacerbated, and at a time when it was 
primarily his PTSD and anxiety and panic attacks that 
rendered him unable to continue work in any substantially 
gainful occupational endeavor.

In any event, whether or not the veteran has other 
disabilities, or is aging, or there are any other tangential 
factors, the veteran meets the schedular criteria.  

There are considered private and VA medical opinions that 
these disabilities render him unable to work.  The Board 
concurs that a doubt is raised which must be resolved in his 
favor.  A TDIU is reasonably warranted.


ORDER

Entitlement to a TDIU is granted to the extent indicated, 
subject to the regulatory criteria relating to the payment of 
monetary awards. 


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


